            Case 1:21-cr-00166-TFH Document 19 Filed 06/23/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                 v.                           :       Case No. 21-cr-0166 (TFH)
                                              :
ROBERT MAURICE REEDER,                        :
                                              :
                        Defendant.            :


                 STATEMENT OF OFFENSE IN SUPPORT OF GUILTY PLEA

       1.        The Government respectfully submits the following Statement of Offense in

support of a plea of guilty by defendant ROBERT MAURICE REEDER (“DEFENDANT”) to

Count 4 of the Information in the above-captioned matter.

       2.        If this case were to go to trial, the government would prove the following facts

beyond a reasonable doubt:

       3.        The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       4.        On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

       5.        On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

                                                  1
             Case 1:21-cr-00166-TFH Document 19 Filed 06/23/21 Page 2 of 6




2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

        6.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior of

the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

        7.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.

        8.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of law enforcement, as others in the crowd

encouraged and assisted those acts. The riot resulted in substantial damage to the U.S. Capitol,

requiring the expenditure of more than $1.4 million dollars for repairs.




                                                 2
            Case 1:21-cr-00166-TFH Document 19 Filed 06/23/21 Page 3 of 6




       9.      Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the

United States Congress, including the joint session, were effectively suspended until shortly after

8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to

the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had been

confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had

been secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

       10.     On January 6, 2021, from the steps of the Capitol grounds, the DEFENDANT

recorded a video in which he stated: “We’ve been getting tear gassed...thousands of people.” The

DEFENDANT then appeared to chant: “Fight for Trump!”

       11.     As the DEFENDANT approached an open door of the Capitol, a high-pitched alarm

can be heard in the background. Capitol Police Officers are seen standing along the wall in the

entrance. At the threshold of the building, the DEFENDANT approached Capitol Police Officers

and asked: “Is there anywhere where I can get water?” An officer responded: “We don’t have any

water in here, sir. There’s some outside.” The DEFENDANT then walked past the Officers,

opened an interior door, and proceeded into the Capitol building. From inside the Capitol, the

DEFENDANT took numerous photos and videos from various rooms, hallways, and balconies.

       12.     Although the DEFENDANT briefly left the Capitol building, he then turned around

and returned to it. At that time, the DEFENDANT recorded a video of himself chanting “USA!”



                                                3
          Case 1:21-cr-00166-TFH Document 19 Filed 06/23/21 Page 4 of 6




with the crowd as he approaches the open doors to the Capitol building.

        13.     The DEFENDANT then recorded another video in which he appears to be within

and near the Capitol rotunda near confrontations with Capitol Police Officers. The DEFENDANT

recorded an assault on a Capitol Police Officer. The DEFENDANT seemingly told the Officer:

“You need to retreat!”

        14.     After leaving the Capitol building, the DEFENDANT recorded a video from the

Capitol grounds in which he stated: “I’m leaving now... I got tear gassed at least four times inside

the Capitol...I saw the lady they say got shot, I walked right past her in a pool of blood. And it’s

just...completely crazy in there.” The DEFENDANT also stated: “Just left the Capitol, I was one

of the last people out. I was in there for over half an hour. I got gassed several times inside the

Capitol, many times outside the Capitol. Got shot with pepper balls. It was fucking nuts. We had

to do...ah... battle with the Police inside. It was crazy...absolutely insane.”




                                                   4
          Case 1:21-cr-00166-TFH Document 19 Filed 06/23/21 Page 5 of 6




       15.     The information contained in his proffer is not a complete recitation of all the facts

and circumstances, but the parties admit it is sufficient to prove beyond a reasonable doubt a

violation of Title 40, United States Code, Section 5104(e)(2)(G), that is, Parading, Demonstrating,

or Picketing in a Capitol Building, as charged in Count Four of the Information.


                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar Number 415793


                                         By: ___________________________
                                             Joshua S. Rothstein
                                             Assistant United States Attorney
                                             N.Y. Bar Number 4453759
                                             555 4th Street, N.W., Room 5828
                                             Washington, D.C. 20530
                                             Office: 202-252-7164
                                             Joshua.Rothstein@usdoj.gov

DATED: May 19, 2021




                                                 5
Case 1:21-cr-00166-TFH Document 19 Filed 06/23/21 Page 6 of 6
